Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanagan 2006/0042179.    Vanagan discloses, Figs. 1, 3 and 10 for example, a support bracket for use with a prop head assembly, comprising:
	a pair of side plates, (where lead line of 50 touches and that plate on opposite side), configured to be supported on a prop head assembly, the pair of side plates disposed in parallel relation and spaced laterally from one another to define a gap therebetween configured for receipt of an end of a horizontal construction beam; and
	a top plate, 95 supported on the pair of side plates and configured to support an infill beam or a panel frame assembly thereon.
Claim 2. a first anti-tipping plate 68 extending between the pair of side plates; and
	a second anti-tipping plate 68 extending between the pair of side plates and spaced frontward of the first anti-tipping plate, wherein the first and second anti-tipping plates are together configured to prevent tipping of the end support bracket relative to the prop head assembly.
Claim 5. Each of the pair of side plates defines a hole 54 therethrough disposed at respective bottom portions of the pair of side plates, wherein the hole of each of the pair of side plates is configured for receipt of a safety pin to secure the end support bracket to the prop head assembly.

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                         /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               














MS
September 19, 2022